      Case 3:12-cv-00796-SDD-EWD             Document 249-1       09/30/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA


JESSIE HOFFMAN and                                  )
CHRISTOPHER SEPULVADO                               )              CIVIL ACTION
           Plaintiffs                               )
                                                    )              NO. 3:12-cv-00796
v.                                                  )
                                                    )              JUDGE SHELLY DICK
BOBBY JINDAL, Governor of Louisiana;                )
BURL CAIN, Warden, Louisiana State                  )              MAGISTRATE JUDGE
Penitentiary; JAMES LEBLANC, Secretary,             )              ERIN WILDER-DOOMES
Louisiana Department of Public Safety and           )
Corrections; LOUISIANA DEPARTMENT OF                )
PUBLIC SAFETY AND CORRECTIONS;                      )
ANGELA NORWOOD, Warden, Death Row;                  )
and JOHN DOES, unknown executioners,
               Defendants




                MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE


       COME NOW Anthony Bell, Jason Reeves, Willie Tart, Allen Robertson, Dustin

Dressner, and Henri Broadway, by and through undersigned counsel and pursuant to Federal

Rule of Civil Procedure 24, who move this Court to grant them permission to intervene as

plaintiffs in the above lawsuit. In support of this motion, Messrs. Bell, Reeves, Tart, Robertson,

Dressner, and Broadway state:

       Plaintiff Jessie Hoffman filed this case against the above-named defendants on December

20, 2012. The complaint seeks declaratory and injunctive relief pursuant to 42 U.S.C. §1983.

Mr. Hoffman has requested this Court grant him a permanent injunction barring defendants from

executing him through unconstitutional means to prevent defendants from violating his federal

constitutional rights under the Eighth and Fourteenth Amendments to the United States

Constitution.
      Case 3:12-cv-00796-SDD-EWD               Document 249-1         09/30/19 Page 2 of 4



       Mr. Hoffman has also requested that this Court grant him declaratory relief by issuing an

order that the Eighth and Fourteenth Amendments prohibit the Louisiana Department of

Corrections (“DOC”) from carrying out an execution without first promulgating a viable protocol

and then providing Mr. Hoffman with a certified copy of said protocol with sufficient time for

review before any scheduled execution date. Mr. Hoffman has requested further declaratory

relief from this Court in the form of an order stating that it violates the Eighth and Fourteenth

Amendments for the DOC to execute him pursuant to its current purported protocol.

       Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway are entitled to intervene

as a matter of right pursuant to Federal Rule of Civil Procedure 24(a) because: (1) this

application is timely; (2) Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway

“claim[] an interest relating to the . . . transaction which is the subject of the action;” (3) Messrs.

Bell, Reeves, Tart, Robertson, Dressner, and Broadway are “so situated that the disposition of

the action may as a practical matter impair or impede [their] ability to protect that interest” and

(4) Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway’s interests will not be

adequately represented by existing parties. Fed. R. Civ. P. 24(a).

       Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway are also entitled to

intervene pursuant to Fed. R. Civ. P. 24(b) because: (1) this application is timely; (2) Messrs.

Bell, Reeves, Tart, Robertson, Dressner, and Broadway’s “claim . . . and the main action have a

question of law [and] fact in common;” and (3) Messrs. Bell, Reeves, Tart, Robertson, Dressner,

and Broadway’s intervention in this action will not “unduly delay or prejudice the adjudication

of the rights of the original parties.” Fed. R. Civ. P. 24(b).

       This matter is currently stayed until at least the resolution of Attorney General Jeff

Landry’s Motion to Intervene. Rec. Doc. 236.
       Case 3:12-cv-00796-SDD-EWD                Document 249-1     09/30/19 Page 3 of 4



        The questions of fact and law in this case are identical to the questions of fact and law in

Mr. Hoffman’s case. Permitting Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway

to intervene in this case, rather than requiring them to file a separate action alleging the same

cause of action, will promote judicial economy. Counsel for Messrs. Bell, Reeves, Tart,

Robertson, Dressner, and Broadway have conferred with counsel for Mr. Hoffman, who has no

objection to Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway’s intervention in

this case.

        WHEREFORE, Messrs. Bell, Reeves, Tart, Robertson, Dressner, and Broadway

respectfully request that this Court enter an Order granting his Motion to Intervene, and for such

further relief as the Court deems appropriate.

                                              /s/ Mercedes Montagnes
                                              Cecelia Trenticosta Kappel (La. Bar No. 32736)
                                              Mercedes Montagnes (La. Bar No. 33287)
                                              The Promise of Justice Initiative
                                              1024 Elysian Fields Ave.
                                              New Orleans, LA 70117
                                              Tel. (504) 529-5955
                                              Fax (504) 595-8006
                                              Email: mmercedes@defendla.org
                                                      ckappel@defendla.org

                                              Counsel for Anthony Bell, Jason Reeves, Willie
                                              Tart, Allen Robertson, Dustin Dressner, and Henri
                                              Broadway
      Case 3:12-cv-00796-SDD-EWD           Document 249-1       09/30/19 Page 4 of 4



                           CERTIFICATE OF SERVICE


       I hereby certify that a copy of the above and forgoing was filed electronically with the

Clerk of Court using CM/ECF on this day September 30, 2019. Notice of this filing as generated

by the electronic filing system constitutes service of the filed document on counsel for the

Defendants.


                                           /s Mercedes Montagnes
                                           Mercedes Montagnes
